TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00317-CR


Jack Nelson Stafford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 5705, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due September 11, 2006.  On the motion of
appellant's counsel, Mr. Kirby J. Roberts, the time for filing was extended to November 11, 2006. 
The brief was not received and on December 13, 2006, the appeal was abated for a hearing pursuant
to rule 38.8.  See Tex. R. App. P. 38.8(b)(2).
The hearing was held on January 11, 2007.  Counsel was present at the hearing
but appellant was not.  Counsel told the trial court that he was to meet appellant in Austin on
January 16, at which time appellant would sign a motion to withdraw notice of appeal.  To date, no
motion to withdraw notice of appeal has been received by this Court.
Mr. Kirby J. Roberts is ordered to tender a brief on appellant's behalf for filing in this
cause no later than February 23, 2007.  This order will be withdrawn if a motion to dismiss
complying with rule 42.2 is filed on or before that date.  Tex. R. App. P. 42.2.
It is ordered January 26, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish